                                           Case 16-10799                   Doc          Filed 12/09/19           Page 1 of 5
   Fill in this information to identify the case:

Debtor 1                 Cuong Nguyen
                         _____________________________________________________________________


Debtor 2                 _____________________________________________________________________
(Spouse, if filing)

                                        District of Maryland
United States Bankruptcy Court for the: ______________________________________________________________________________________________________

             1610799
Case number __________________________



 Official Form 410S1
 Notice of Mortgage Payment Change                                                                                                                        12/15

 If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
 debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
 as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
 Name of creditor:                                                                                                               5
                                                                                                     Court claim no. (if known): _______________________
 U.S. Bank National Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage
 Pass­Through Certificates, Series 2006­AR1


                                                                                                     Date of payment change:
                                                                                                     Must be at least 21 days after date
                                                                                                     of this notice                            02/01/2020
                                                                                                                                               _____________


                                                                                                     New total payment:
                                                                                                                                                3540.07
                                                                                                                                               $________________
                                                                                                     Principal, interest, and escrow, if any
 Last 4 digits of any number you use to
 identify the debtor’s account:                                      8 ____
                                                                    ____ 6 ____
                                                                            0 ____
                                                                                9

   Part 1:            Escrow Account Payment Adjustment

  1.        Will there be a change in the debtor’s escrow account payment?

            
            ✔   No
               Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the basis
                for the change. If a statement is not attached, explain why:



                Current escrow payment: $ _________________                                                    New escrow payment: $ _________________

  Part 2:             Mortgage Payment Adjustment

  2.        Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
            variable-rate account?
               No
            
            ✔   Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why:



                                                  5.50000
                Current interest rate: __________________%                                                                    4.37500
                                                                                                New interest rate: __________________%

                                                          3269.91
                Current principal and interest payment: $ __________________                                                          3023.21
                                                                                                New principal and interest payment: $ __________________

  Part 3:             Other Payment Change


       3.    Will there be a change in the debtor’s mortgage payment for a reason not listed above?
             ✔
                 No
                 Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                  (Court approval may be required before the payment change can take effect.)
                Reason for change:



                      Current mortgage payment: $ _________________                                  New mortgage payment: $ _________________
 Official Form 410S1                                                    Notice of Mortgage Payment Change                                                page 1
                     Cuong Nguyen
      Debtor 1                        Case       16-10799Last Name
                                                                Doc   Filed 12/09/19CasePage
                     ________________________________________________________
                     First Name        Middle Name
                                                                                         number (if2known) 51610799
                                                                                                      of ______________________

 Part 4:      Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.


 Check the appropriate box.

       I am the creditor.

    
    ✔   I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge,
 information, and reasonable belief.




     /s/Tavon Taylor
      ______________________________________________________________
      Signature
                                                                                       12/09/2019
                                                                                 Date _______________




 Print:______________________________________________________________
        TAYLOR,TAVON                                                              VP Loan Documentation
                                                                                 ____________________________________________________________
        First Name                Middle Name            Last Name               Title


 Company Wells Fargo Bank, N.A.
         ____________________________________________________________

 Address    MAC N9286-01Y
            _____________________________________________________________
            Number                    Street

            1000 Blue Gentian Road
            _____________________________________________________________
            Address 2

             Eagan                                   MN      55121-7700
            _____________________________________________________________
              City                                          State     ZIP Code



                     800-274-7025                                                 NoticeOfPaymentChangeInquiries@wellsfargo.com
 Contact phone _________________________                                         ____________________________________________________________
                                                                                 Email




Official Form 410S1                                        Notice of Mortgage Payment Change                                           page 2
                               Case 16-10799             Doc     Filed 12/09/19         Page 3 of 5
                      UNITED STATES BANKRUPTCY COURT
                                                         District of Maryland


                                                    Chapter 13 No. 1610799
                                                    Judge: Michelle M. Harner

In re:
Cuong Nguyen
                                           Debtor(s).

                                           CERTIFICATE OF SERVICE
I hereby certify that this Notice, including all attachments, is being served on or before December 10, 2019 via filing with the US
Bankruptcy Court's CM ECF system or by mailing or providing a copy of this document to a vendor for mailing: By U.S. Postal
Service First Class Main Postage Prepaid or FedEx.


Debtor:                             By U.S. Postal Service First Class Mail Postage Prepaid or FedEx
                                     Cuong Nguyen
                                     2627 E Rhododendron Dr.

                                     Abingdon MD 21009



                                    By U.S. Postal Service First Class Mail Postage Prepaid or FedEx
                                     N/A




Debtor’s Attorney:                   By Court's CM/ECF system registered email address
                                     Sonila Isak Wintz
                                     The Isak Law Firm
                                     306 N Main Street

                                     Bel Air MD 21014


                                     By Court's CM/ECF system registered email address
                                     N/A




Trustee:                             By Court's CM/ECF system registered email address
                                     Rebecca A. Herr
                                     Chapter 13 Trustee
                                     185 Admiral Cochrane Dr. Suite 240

                                     Annapolis MD 21401

                                                          _______________________________________________
                                                          /s/Tavon Taylor
                                                          VP Loan Documentation
                                                          Wells Fargo Bank, N.A.
                                                                                                            Page 1 of 2
                         Case 16-10799      Doc     Filed 12/09/19       Page 4 of 5
WELLS FARGO HOME MORTGAGE
RETURN MAIL OPERATIONS
PO BOX 14472
DES MOINES, IA 50306



                                                                                Account Information
                                                                    Fax:                  (866) 278-1179
                                                                    Telephone:            (866) 234-8271
                                                                    Correspondence:       PO Box 10335
                                                                                          Des Moines, IA 50306
       CUONG V NGUYEN                                               xxx
       2627 E RHODODENDRON DR                                       Hours of Operation: Mon - Fri, 6 a.m. - 10 p.m.,
       ABINGDON, MD 21009                                                               Sat, 8 a.m. - 2 p.m., CT
                                                                    xxx
                                                                    Loan Number:
                                                                    Property Address: 2627 E Rhodendron Dr
                                                                                        Abingdon MD 21009



 November 20, 2019

                   Changes to Your Mortgage Interest Rate and Payments on February 1, 2020.
 Under the terms of your Adjustable-Rate Mortgage (ARM), you had a twelve month period during which
 your interest rate stayed the same. That period ends on January 1, 2020, so on that date your interest rate
 changes. After that, your interest rate may change every twelve months for the rest of your loan term.

                                            Current Interest Rate               New Interest Rate
                                            and Monthly Payment               and Monthly Payment
            Interest Rate                          5.50000%                       4.37500%
            Principal                             $1,346.66                      $1,503.19
            Interest                              $1,923.25                      $1,520.02
            Escrow                                  $516.86                        $516.86
            Total Monthly Payment                 $3,786.77                      $3,540.07
                                                                            (due February 1, 2020)
 Interest Rate: We calculated your interest rate by taking a published "index rate" and adding a certain
 number of percentage points, called the "margin ". We round the result of this addition to the nearest one
 eighth of one percentage point (0.12500%). Under your loan agreement, your index rate is 1.58000% and
 your margin is 2.75000%. Your "Weekly Average 1-Year Treasury Constant Maturity" index is published
 weekly by the Federal Reserve Board.

 Interest Rate Limits: Your interest rate cannot go higher than 10.87500% during the life of the loan.
 Your interest rate cannot go lower than 2.75000% during the life of the loan. Your interest rate can
 increase on this Change Date by no more than 2.00000%. Your interest rate can decrease on this Change
 Date by no more than 2.00000%.




AR152 708   0268
                                                                                                                                       Page 2 of 2
                              Case 16-10799               Doc        Filed 12/09/19             Page 5 of 5
                                                                                                    Account Information
                                                                                   Loan Number:
                                                                                   Property Address:         2627 E Rhodendron Dr
                                                                                                             Abingdon MD 21009

                    Changes to Your Mortgage Interest Rate and Payments on February 1, 2020.

  New Interest Rate and Payment: The table above shows your new interest rate and new monthly
  payment. Your new payment is based on the "Weekly Average 1-Year Treasury Constant Maturity" index,
  your margin, a projected loan balance of $416,918.99, and a remaining loan term of 192 months. Your
  current loan balance may be greater than the amount projected in this notice. Refer to your billing
  statement for your outstanding unpaid loan balance.

  Note: Payment change limitations may not apply on certain payment change dates. Please refer to your
  loan documents for information regarding the limit to the amount that your payment may change and
  when this limit doesn’t apply.



  Prepayment Penalty: None.

  If you have questions or concerns about your upcoming change, please call us at the number
  listed in the account information box.

  Sincerely,



  Bethanne R Ross
  Loan Administration Manager
  Wells Fargo Home Mortgage




Wells Fargo Home Mortgage is a division of Wells Fargo Bank, N.A. © 2018 Wells Fargo Bank, N.A. All rights reserved. NMLSR ID 399801

AR152 708    0268
